 

[ex10-1_001.jpg]

 



May 15, 2019

 

Jiangsu Aoxin New Energy Automobile Co., Ltd.

Address: No.43, Hope Avenue South Road

Yancheng Economic and Technological Development Zone

Jiangsu Province, China

Postcode: 224007

 

Aoxin Motors:

 

This notice serves to officially terminate any and all discussions and prior
agreement(s) or understanding(s) between 2050 Motors, Inc. including signed
documents dated October 25, 2012 and supplemented on October 21,2016 and July
18, 2017. It is unfortunate that after seven (7) years, Aoxin Motors has not
been able to obtain required licenses to manufacture and sell the e-GO vehicle
in China.

 

We have vehicle deposits with Aoxin Motors of $US 24,405. Given Aoxin’s failure
to deliver promised products to 2050 Motors, I request that you return these
deposits to our offices by international wire as follows:

 

● 2050 Motors, Inc. ● Bank of America ● Account #291028003885 ● Bank of
America’s SWIFT code BOFAUS3N should be used for wires in U.S. dollars. Bank of
America’s SWIFT code BOFAUS6S should be used for wires in foreign currency.

 

Please confirm receipt of this correspondence.

 

Thank you.

 

[ex10-1_002.jpg]

 

Vikram Grover

CEO

2050 Motors, Inc.

USA +1-(212) 731-4807

vik@2050motors.com

 

   

   

 